Order entered October 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00679-CR
                                      No. 05-18-00680-CR

                           TIMOTHY LLOYD BOOTH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 296-83462-2016 & 296-83459-2016

                                            ORDER
       The reporter’s record was initially due on July 22, 2018. When it was not filed, we

notified court reporter Janet Dugger that it was overdue. We instructed her to file (1) the

reporter’s record, (2) written verification that no hearing were recorded, or (3) written

verification that appellant had not requested the reporter’s record by August 24, 2018. On

August 20, Ms. Dugger stated she had received payment for the record but needed until

September 25th to file the reporter’s record. We granted her request. To date, the reporter’s

record has not been filed and we have not had any communication from Ms. Dugger.

       We ORDER the complete reporter’s record to be filed by October 18, 2018. Should

Ms. Dugger fail to file the reporter’s record by that date, the Court will take whatever remedies it
has available to ensure these appeals proceed in a timely fashion, including ordering Ms. Dugger

not sit until the complete reporter’s record.

       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Janet Dugger, official court reporter, 296th

Judicial District Court; and to counsel for all parties.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE